Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 21-30 in the reply filed on 15 February 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 recites the limitation "the bottom" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
rt relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kirby et al. (US Pat. Pub. 2009/0315154).
Regarding claim 1, Kirby teaches a method comprising:
forming a plurality of dielectric layers over a semiconductor substrate [fig. 2, 212, 214, 216, 218 over substrate 201];
etching the plurality of dielectric layers and the semiconductor substrate to form an opening [fig. 5, 234];
depositing a first liner extending into the opening [fig. 6, 240];
depositing a second liner over the first liner, wherein the second liner extends into the opening [fig. 6, 244];
filling a conductive material into the opening to form a through-via [fig. 17, 254]; and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby as applied to claim 1 above, and further in view of Hummler (US Pat. Pub. 2013/0299950).
Regarding claim 2, Kirby fails to teach the liner layer is formed using a non-conformal deposition method.  However, Hummler teaches a TSV structure with a liner that has been formed by non-conformal processes [fig. 2c, 230, paragraph [0050]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hummler into the method of Kirby by forming the first liner by non-conformal processes .  The ordinary artisan would have been motivated to modify Kirby in the manner set forth above for at least the purpose of easier conductive fill in the opening from the back side of the wafer [paragraph [0050]].
Regarding claim 3, Kirby in view of Hummler teaches the method of claim 2, wherein the depositing the second liner is performed using a conformal deposition method [fig. 6, 244 is conformal across the entire surface and opening].
s 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby as applied to claim 1 above, and further in view of Kuo et al. (US Pat. Pub. 2013/0334669).
Regarding claim 9,while Kirby teaches the first liner is an oxide, they fail to teach the first liner comprises a silicon nitride and the second liner comprises a silicon oxide.  However, Kuo teaches the formation of a TSV structure in which the liner used is a nitride, an oxide or multi-layer liner containing bother silicon nitride and silicon oxide [paragraph [0022]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kuo into the method of Kirby by forming the first liner as a multilayer structure comprising a silicon nitride layer and a silicon oxide layer yielding three liner layers total .  The ordinary artisan would have been motivated to modify Kirby in the manner set forth above for at least the purpose of utilizing known materials to ensure successful device fabrication. Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 21, Kirby in view of Kuo teaches a method comprising:
forming a plurality of dielectric layers over a semiconductor substrate [Kirby, fig. 2, 212, 214, 216, 218 over substrate 201];
etching the plurality of dielectric layers and the semiconductor substrate to form an opening [Kirby, fig. 5, 234];
forming a first liner extending into the opening [Kirby, fig. 6, 240];

filling the opening with a conductive material [Kirby, fig. 17, 254];
forming a first conductive feature and a second conductive feature, wherein the first conductive feature and the second conductive feature are on opposite sides of a combined region comprising the plurality of dielectric layers and the semiconductor substrate [Kirby, fig. 17, 320 and 500]; and
forming a through-via from the conductive material, wherein the through-via electrically interconnects the first conductive feature and the second conductive feature [Kirby, fig. 17, 254 connects 320 and 500].

Allowable Subject Matter
Claims 28-30 are allowed.
Claims 4, 8,10, and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 are rejected under 112 2nd paragraph above but are believed to be allowable if rewritten to overcome the issues as described. 
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/J.M.P/Examiner, Art Unit 2816        







/JAEHWAN OH/Primary Examiner, Art Unit 2816